Matter of Deacon v Ploetz (2017 NY Slip Op 07872)





Matter of Deacon v Ploetz


2017 NY Slip Op 07872


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND WINSLOW, JJ.


1301 OP 17-00829

[*1]IN THE MATTER OF THOMAS J. DEACON, PETITIONER,
vHON. RONALD D. PLOETZ, CATTARAUGUS COUNTY COURT JUDGE, AND TIMOTHY S. WHITCOMB, IN HIS OFFICIAL CAPACITY AS SHERIFF, CATTARAUGUS COUNTY SHERIFF'S DEPARTMENT, RESPONDENTS. 


PALOMA A. CAPANNA, WEBSTER, FOR PETITIONER.
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT HON. RONALD D. PLOETZ, CATTARAUGUS COUNTY COURT JUDGE.
ERIC M. FIRKEL, COUNTY ATTORNEY, LITTLE VALLEY (THOMAS C. BRADY OF COUNSEL), FOR RESPONDENT TIMOTHY S. WHITCOMB, IN HIS OFFICIAL CAPACITY AS SHERIFF, CATTARAUGUS COUNTY SHERIFF'S DEPARTMENT. 

	Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) to annul the determination of respondent Hon. Ronald D. Ploetz, Cattaraugus County Court Judge. The determination adjudged that the pistol permit issued to petitioner shall remain suspended for an additional two years. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 11, 13 and 14, 2017,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court